233 S.W.3d 743 (2007)
Carey PAYNE, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 67490.
Missouri Court of Appeals, Western District.
September 18, 2007.
Ruth Sanders, Kansas City, MO, for Appellant.
*744 Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before HOLLIGER, P.J., LOWENSTEIN and SMART, JJ.

ORDER
PER CURIAM.
Carey L. Payne appeals the denial of his Rule 24.035 motion after an evidentiary hearing. Payne claims ineffective assistance of counsel in that trial counsel coerced Payne into pleading guilty by stating Payne would receive a sentence of seven to ten years. The court sentenced him as a prior and persistent offender to fifteen years. In that the trial court's decision was not clearly erroneous, the judgment is affirmed. Rule 84.16(b).